Citation Nr: 1801717	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  14-19 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a respiratory condition, to include chronic obstructive pulmonary disease (COPD), reactive airway disease, and recurrent pneumonia, as due to herbicide exposure.

2.  Entitlement to service connection for a skin condition, to include skin cancer and rashes, as due to herbicide exposure.

3.  Entitlement to service connection for hyperlipidemia, as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to September 1970.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In December 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board notes that according to the Veteran's DD Form 214, he received the Combat Infantryman Badge in the Republic of Vietnam.  As such, herbicide agent exposure is conceded.

Concerning the claims for entitlement to service connection for respiratory and skin conditions, a December 2016 Portland VA Medical Center report noted that the Veteran was diagnosed with COPD and basal cell carcinoma.  Additionally, in an April 2015 letter, the Veteran's VA physician noted that he "struggles" with restrictive lung diagnoses.  The VA physician wrote that she and the Veteran's pulmonologist believed that these were likely related to his exposure to Agent Orange while in active service.  However, this opinion contains no rationale.  The Board notes that the Veteran has never had VA examinations to determine if his diagnosed respiratory and skin conditions were etiologically related to active service, to include exposure to herbicide agents.  As such, VA examinations are necessary.  38 C.F.R. § 3.159(c)(4).

Concerning the claim for entitlement to service connection for hyperlipidemia, the Board notes that in an October 2013 rating decision, the Veteran's claim for this condition was denied.  In December 2013, the RO received the Veteran's Notice of Disagreement (NOD) with the October 2013 rating decision.  This NOD did not exclude the issue of entitlement to service connection for hyperlipidemia.  However, on the March 2013 Statement of the case (SOC), this issue was not listed.  Because the Veteran has filed a NOD with regard to this issue, the issuance of a SOC is required.  Manlincon v. West, 12 Vet. App. 238 (1999); 38 C.F.R. §§ 20.201, 20.300 (2017).

Accordingly, the case is REMANDED for the following actions:

1. In accord with the provisions of 38 C.F.R. § 3.159(c)(1) (2017), make efforts to obtain all updated VA and private treatment records.

2. Provide the Veteran and his representative with a Statement of the Case regarding the issue of entitlement to service connection for hyperlipidemia.  Please advise the Veteran and his representative of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of this issue in a timely fashion, then return the case to the Board for its review, as appropriate.

3. After the above has been completed, schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed respiratory condition, to include COPD, reactive airway disease, and recurrent pneumonia.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this review took place should be included in the report.  

The examiner is then requested to opine whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed respiratory condition was caused by or etiologically related to the Veteran's active service, to include herbicide agents.  

4. Schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed skin condition, to include skin cancer and rashes.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this review took place should be included in the report.  

The examiner is then requested to opine whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed skin condition was caused by or etiologically related to the Veteran's active service, to include herbicide agents.  

5. After the completion of the instructions of the previous paragraphs, and any other development deemed necessary, furnish the Veteran and his representative with a Supplemental Statement of the Case and give him an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


